      Case 3:19-cv-00777-L Document 1 Filed 03/29/19                  Page 1 of 14 PageID 1


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

KATELYN HANKS,                                )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
LONG JOHN SILVER’S, LLC and                   )
WEBB CHAPEL VILLAGE, INC.,                    )
                                              )
                       Defendants.            )

                                          COMPLAINT

       COMES NOW, KATELYN HANKS, by and through the undersigned counsel, and files

this, her Complaint against Defendants, LONG JOHN SILVER’S, LLC and WEBB CHAPEL

VILLAGE, INC., pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support

thereof, Plaintiff respectfully shows this Court as follows:

                                         JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

LONG JOHN SILVER’S, LLC and WEBB CHAPEL VILLAGE, INC., failure to remove

physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

       2.      Plaintiff, KATELYN HANKS (hereinafter “Plaintiff”), is and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Dallas County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                  1
      Case 3:19-cv-00777-L Document 1 Filed 03/29/19                  Page 2 of 14 PageID 2


performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.       Plaintiff uses a wheelchair for mobility purposes.

        6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Her motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to Long John Silvers and the Property as soon as it is accessible (“Advocacy

Purposes”).

        7.       Defendant, LONG JOHN SILVER’S, LLC (hereinafter “LONG JOHN

SILVER’S, LLC”) is a foreign limited liability corporation that transacts business in the State of

Texas and within this judicial district.

        8.       Defendant, LONG JOHN SILVER’S, LLC, may be properly served with process

via its registered agent for service, to wit: CT Corporation System, Registered Agent, 1999

Bryan Street, Suite 900, Dallas, TX 75201.

        9.       Defendant, WEBB CHAPEL VILLAGE, INC. (hereinafter “WEBB CHAPEL

VILLAGE, INC.”), is a Texas company that transacts business in the State of Texas and within

this judicial district.

        10.      Defendant, WEBB CHAPEL VILLAGE, INC., may be properly served with

process via its registered agent for service, to wit: David E. Claasen, Registered Agent, 8400



                                                  2
     Case 3:19-cv-00777-L Document 1 Filed 03/29/19                Page 3 of 14 PageID 3


Westchester, Suite300, Dallas, TX 75225.

                                  FACTUAL ALLEGATIONS

       11.     On or about March 6, 2019, Plaintiff was a customer at “Long John Silvers,” a

business located at 3106 Forest Lane, Dallas, TX 75234, referenced herein as the “Long John

Silvers.”

       12.     LONG JOHN SILVER’S, LLC is the lessee or sub-lessee of the real property and

improvements that are the subject of this action.

       13.     WEBB CHAPEL VILLAGE, INC. is the owner or co-owner of the real property

and improvements that is the subject of this action, referenced herein as the “Property.”

       14.     Plaintiff lives only 21 miles from the Property.

       15.     Plaintiff has travelled in the area of the Property before and is often in that area

for advocacy purposes.

       16.     Plaintiff’s access to the business(es) located at 3106 Forest Lane, Dallas, TX

75234, Dallas County Property Appraiser’s parcel identification number 00000595672000000

(“the Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of her disabilities, and he will be denied and/or limited in the future unless and until

Defendants, LONG JOHN SILVER’S, LLC and WEBB CHAPEL VILLAGE, INC., are

compelled to remove the physical barriers to access and correct the ADA violations that exist at

Long John Silvers and the Property, including those set forth in this Complaint.

       17.     Plaintiff has visited Long John Silvers and the Property at least once before as a

customer and advocate for the disabled. Plaintiff intends on revisiting Long John Silvers and the

Property within six months or sooner, as soon as the barriers to access detailed in this Complaint



                                                    3
     Case 3:19-cv-00777-L Document 1 Filed 03/29/19                 Page 4 of 14 PageID 4


are removed Long John Silvers and the Property are accessible again. The purpose of the revisit

is to be a regular customer, to determine if and when Long John Silvers and the Property are

made accessible and to maintain sanding for this lawsuit for Advocacy Purposes.

       18.     Plaintiff intends on revisiting Long John Silvers and the Property to purchase

goods and/or services as a regular customer living in the near vicinity as well as for Advocacy

Purposes, but does not intend to re-expose herself to the ongoing barriers to access and engage in

a futile gesture of visiting the public accommodation known to Plaintiff to have numerous and

continuing barriers to access.

       19.     Plaintiff travelled to Long John Silvers and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access Long John Silvers and

the Property that are detailed in this Complaint, engaged those barriers, suffered legal harm and

legal injury, and will continue to suffer such harm and injury as a result of the illegal barriers to

access present at Long John Silvers and the Property.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       20.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       21.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,


                                                 4
     Case 3:19-cv-00777-L Document 1 Filed 03/29/19                 Page 5 of 14 PageID 5


               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       22.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       23.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       24.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).



                                                 5
     Case 3:19-cv-00777-L Document 1 Filed 03/29/19                Page 6 of 14 PageID 6


       25.     Long John Silvers is a public accommodation and service establishment.

       26.     The Property is a public accommodation and service establishment.

       27.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       28.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       29.     Long John Silvers must be, but is not, in compliance with the ADA and ADAAG

       30.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       31.     Plaintiff has attempted to, and has to the extent possible, accessed Long John

Silvers and the Property in her capacity as a customer at Long John Silvers and the Property and

as an independent advocate for the disabled, but could not fully do so because of her disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations that

exist at Long John Silvers and the Property that preclude and/or limit her access to Long John

Silvers and the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       32.     Plaintiff intends to visit Long John Silvers and the Property again in the very near

future as a customer and as an independent advocate for the disabled, in order to utilize all of the

goods, services, facilities, privileges, advantages and/or accommodations commonly offered at

Long John Silvers and the Property, but will be unable to fully do so because of her disability

and the physical barriers to access, dangerous conditions and ADA violations that exist at Long



                                                 6
     Case 3:19-cv-00777-L Document 1 Filed 03/29/19                 Page 7 of 14 PageID 7


John Silvers and the Property that preclude and/or limit her access to Long John Silvers and the

Property and/or the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more specifically set

forth in this Complaint.

       33.     Defendants, LONG JOHN SILVER’S, LLC and WEBB CHAPEL VILLAGE,

INC., have discriminated against Plaintiff (and others with disabilities) by denying her access to,

and full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of Long John Silvers and the Property, as prohibited by, and by failing to

remove architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       34.     Defendants, LONG JOHN SILVER’S, LLC and WEBB CHAPEL VILLAGE,

INC., will continue to discriminate against Plaintiff and others with disabilities unless and until

Defendants, LONG JOHN SILVER’S, LLC and WEBB CHAPEL VILLAGE, INC., are

compelled to remove all physical barriers that exist at Long John Silvers and the Property,

including those specifically set forth herein, and make Long John Silvers and the Property

accessible to and usable by Plaintiff and other persons with disabilities.

       35.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to Long John Silvers and the Property and the full and equal enjoyment of the goods,

services, facilities, privileges, advantages and accommodations of Long John Silvers and the

Property include, but are not limited to:

       (a)     ACCESSIBLE ELEMENTS:

       (i)     The access aisle to the accessible parking space in front of Long John Silvers is

               not level due to the presence of an accessible ramp in the access aisle in violation



                                                 7
Case 3:19-cv-00777-L Document 1 Filed 03/29/19                 Page 8 of 14 PageID 8


         of Section 502.4 of the 2010 ADAAG standards. While there is an area adjacent

         to (directly north) of the accessible parking space that does not have a ramp in it,

         it is not marked as an access aisle as there are portions of the marked area that

         have a width below 60 inches and therefore does not qualify as an access aisle in

         compliance with section 502.3.1 of the 2010 ADAAG standards. This violation

         made it dangerous and difficult for Plaintiff to exit and enter their vehicle while

         parked at the Property.

 (ii)    The ground surfaces of the accessible parking space and access aisle in front of

         Long John Silvers has vertical rises in excess of ¼ (one quarter) inch in height,

         are not stable or slip resistant, have broken or unstable surfaces or otherwise fail

         to comply with Section 302 and 303 of the 2010 ADAAG standards. This

         violation made it dangerous and difficult for Plaintiff to access the units of the

         Property.

 (iii)   The walking surfaces of the accessible route leading from the accessible parking

         space in front of Long John Silvers to the entrance of Long John Silvers have a

         slope in excess of 1:20 in violation of Section 403.3 of the 2010 ADAAG

         standards. This violation made it dangerous and difficult for Plaintiff to access the

         units of the Property. As the accessible route is in excess of 1:20, it is considered

         an accessible ramp, moreover, it has a total rise greater than six (6) inches, yet

         does not have handrails in compliance with Section 505 of the 2010 ADAAG

         standards, this is a violation of Section 405.8 of the 2010 ADAAG Standards.

         This violation made it difficult for Plaintiff to access the units of the Property.




                                            8
Case 3:19-cv-00777-L Document 1 Filed 03/29/19                  Page 9 of 14 PageID 9


 (iv)     The doorway of the accessible entrance of Long John Silvers is not level in

          violation of Section 404.2.4.4 of the 2010 ADAAG standards. This violation

          made it difficult for Plaintiff to access the units of the Property.

 (v)      There is a doorway threshold at Long John Silvers with a vertical rise in excess of

          ½ (one half) inch and does not contain a bevel with a maximum slope of 1:2 in

          violation of Section 404.2.5 of the 2010 ADAAG standards. This violation made

          it dangerous and difficult for Plaintiff to access the interior of the Property.

 (vi)     The accessible entrance to Long John Silvers has a doorway that lacks clear space

          of at least 32 inches in violation of Section 404.2.3 of the 2010 ADAAG

          standards. This violation made it difficult and dangerous for Plaintiff to access

          the interior of the Property.

 (vii)    The vertical reach to the utensil and straw dispensers inside Long John Silvers

          exceeds the maximum allowable height of 48 (forty-eight) inches above the finish

          floor or ground in violation of Section 308.3.1 of the ADAAG standards. This

          violation made it difficult for Plaintiff to property utilize public features of the

          Property.

 (viii)   The building on the Property containing Pearle Vision Optometrist has an

          accessible parking space with an access aisle containing a ramp in the access aisle

          making the surfaces of the access aisle unlevel, this is a violation of section 502.4

          and 406.5 of the 2010 ADAAG Standards.

 (ix)     The building on the Property containing Pearle Vision Optometrist has an

          accessible parking space lacking signage identifying it as accessible in violation

          of section 502.6 of the 2010 ADAAG Standards.



                                             9
Case 3:19-cv-00777-L Document 1 Filed 03/29/19                Page 10 of 14 PageID 10


  (x)     Closest to CiCi’s Pizza in the main building on the Property are two accessible

          parking spaces sharing a single access aisle, but due to an accessible ramp in the

          access aisle the access aisle is not level in violation of section 502.4 and 406.5 of

          the 2010 ADAAG Standards.

  (xi)    Defendants fail to adhere to a policy, practice and procedure to ensure that all

          facilities are readily accessible to and usable by disabled individuals.

  RESTROOMS IN LONG JOHN SILVERS

  (i)     The door to the restrooms has a maximum clear width below 32 (thirty-two)

          inches in violation of Section 404.2.3 of the 2010 ADAAG standards. This made

          it difficult for Plaintiff and/or any disabled individual to safely utilize the

          restroom facilities.

  (ii)    The mirror in the bathrooms exceeds the maximum height permitted by Section

          603.3 of the 2010 ADAAG standards. This violation made it difficult for the

          Plaintiff and/or any disabled individual to properly utilize public features of the

          restroom.

  (iii)   The soap dispenser in the restroom is located outside the prescribed vertical reach

          ranges set forth in Section 308.2.1 of the 2010 ADAAG standards. This made it

          difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

          facilities.

  (iv)    The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

          are not insulated or configured to protect against contact in violation of Section

          606.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or

          any disabled individual to safely utilize the restroom facilities.



                                            10
   Case 3:19-cv-00777-L Document 1 Filed 03/29/19                 Page 11 of 14 PageID 11


       (v)     The hand operated flush control is not located on the open side of the accessible

               toilet in violation of Section 604.6 of the 2010 ADAAG standards. This made it

               difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

               facilities.

       (vi)    The height of the toilet seat is below the minimum height of 17 (seventeen) inches

               in violation of Section 604.4 of the 2010 ADAAG standards. This made it

               difficult for Plaintiff and/or any disabled individual to safely utilize the restroom

               facilities.

       (vii)   The restroom has a broken floor drain that creates an excessive vertical rise in

               violation of Section 303.2 of the 2010 ADAAG standards. This violation made it

               dangerous and difficult for Plaintiff and/or any disabled individual to safely

               utilize the restroom facilities.

       36.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Long John Silvers and the

Property.

       37.     Plaintiff requires an inspection of Long John Silvers and the Property in order to

determine all of the discriminatory conditions present at Long John Silvers and the Property in

violation of the ADA.

       38.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       39.     All of the violations alleged herein are readily achievable to modify to bring

Long John Silvers and the Property into compliance with the ADA.



                                                  11
   Case 3:19-cv-00777-L Document 1 Filed 03/29/19                   Page 12 of 14 PageID 12


       40.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Long John Silvers and the Property are readily achievable

because the nature and cost of the modifications are relatively low.

       41.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Long John Silvers and the Property is readily achievable because

Defendants, LONG JOHN SILVER’S, LLC and WEBB CHAPEL VILLAGE, INC., have the

financial resources to make the necessary modifications.

       42.     Upon information and good faith belief, Long John Silvers and the Property have

been altered since 2010.

       43.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       44.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants, LONG JOHN SILVER’S, LLC and WEBB CHAPEL VILLAGE, INC., are required

to remove the physical barriers, dangerous conditions and ADA violations that exist at Long

John Silvers and the Property, including those alleged herein.

       45.     Plaintiff’s requested relief serves the public interest.

       46.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants, LONG JOHN SILVER’S, LLC and WEBB CHAPEL VILLAGE, INC.

       47.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, LONG JOHN SILVER’S, LLC and WEBB CHAPEL VILLAGE,

INC., pursuant to 42 U.S.C. §§ 12188 and 12205.



                                                 12
   Case 3:19-cv-00777-L Document 1 Filed 03/29/19                Page 13 of 14 PageID 13


       48.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, LONG

JOHN SILVER’S, LLC and WEBB CHAPEL VILLAGE, INC., to modify Long John Silvers

and the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant, LONG JOHN SILVER’S, LLC, in violation of the

              ADA and ADAAG;

       (b)    That the Court find Defendant, WEBB CHAPEL VILLAGE, INC., in violation of

              the ADA and ADAAG;

       (c)    That the Court issue an Order requiring Defendants, LONG JOHN SILVER’S,

              LLC and WEBB CHAPEL VILLAGE, INC., to (i) remove the physical barriers

              to access and (ii) alter Long John Silvers and the subject Property to make it

              readily accessible to and useable by individuals with disabilities to the extent

              required by the ADA;

       (d)    That the Court award Plaintiff her reasonable attorneys' fees, litigation expenses

              and costs; and

       (e)    That the Court grant such further relief as deemed just and equitable in light of the

              circumstances.

                                            Dated: March 29, 2019.

                                            Respectfully submitted,

                                            /s/ Douglas S. Schapiro
                                            Douglas S. Schapiro, Esq.
                                            Northern District of Texas ID No. 54538FL
                                            Attorney-in-Charge of Plaintiff
                                            The Schapiro Law Group, P.L.
                                            7301-A W. Palmetto Park Rd., #100A


                                               13
Case 3:19-cv-00777-L Document 1 Filed 03/29/19    Page 14 of 14 PageID 14


                                Boca Raton, FL 33433
                                Tel: (561) 807-7388
                                Email: schapiro@schapirolawgroup.com


                                Law Offices of
                                LIPPE & ASSOCIATES

                                /s/ Emil Lippe, Jr.
                                Emil Lippe, Jr., Esq.
                                State Bar No. 12398300
                                Lippe & Associates
                                12222 Merit Drive, Suite 1200
                                Dallas, TX 75251
                                Tel: (214) 855-1850
                                Fax: (214) 720-6074
                                emil@texaslaw.com


                                ATTORNEYS FOR PLAINTIFF
                                KATELYN HANKS




                                  14
